Citation Nr: 0030944	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  91-38 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability, status post arthroscopic surgery with anterior 
collateral ligament (ACL) reconstruction.

2.  Entitlement to service connection for residuals of right 
knee injury.

3.  Entitlement to a compensable evaluation for residuals of 
stress fracture to the right tibia.

4.  Entitlement to a compensable evaluation for residuals of 
stress fracture to the left tibia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1984 to 
June 1986.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from March 1991 and September 1997 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs Regional Office (VARO).

In March 1991, VARO denied service connection for residuals 
of right knee injury (sprain) and compensable evaluations for 
residuals of stress fracture to the right and left tibia.  A 
noncompensable evaluation for bilateral tibia disability has 
been in effect since July 1986.  A personal hearing was 
conducted on these issues before a hearing officer at VARO in 
September 1991.  In 1997, the appellant raised a claim for 
service connection for left knee disability and, in September 
1997, VARO denied this claim.


REMAND

The appellant contends that service connection is warranted 
for bilateral knee disability and that compensable 
evaluations are warranted for his bilateral residuals of 
stress fracture to the tibia.

Historically, we note that the appellant was discharged from 
service in June 1986 because of multiple repeated stress 
fractures of both tibias shown by bone scan.  Service 
connection was established for multiple stress fracture of 
both tibia in September 1986, effective from July 1, 1986.  A 
noncompensable evaluation was assigned based on clinical 
findings from report of VA examination dated August 1986, 
which revealed only slight soreness on deep pressure of the 
tibial area with no muscle soreness or atrophy.  During this 
examination, the appellant also complained of bilateral knee 
pain secondary to his stress fractures.

The record shows that, in November 1990, the appellant failed 
to report for a scheduled VA examination.  He was informed 
prior to this examination that his failure to report of the 
examination may result in the denial of his claim or reduced 
monetary benefits.  In February 1991, the appellant presented 
himself for VA examination.  By history, the appellant has 
knee problems related to his stress fractures in service, 
including a severely sprained knee.  The diagnoses were 
status post injury to the right knee with slight ACL 
insufficiency, and status post multiple stress fractures of 
both tibias, asymptotic.

At his personal hearing in September 1991, the appellant 
stated that his shins (tibias) do not constantly hurt, but 
are painful with use and prevent him from running and 
engaging in other athletic endeavors.  He reported taking 
Advil and Motrin for relief of symptoms. The appellant also 
testified that he has a right knee problems.  He reported 
that his lower extremity problems have caused him to miss 
work at the grocery store where he is employed.  It was noted 
that his job required him to stand and walk on concrete 
floors, which bothered his legs.  He denied any medical 
treatment for his legs at this time.  Regarding his right 
knee, the appellant argued that his problems started with a 
jeep accident in service and resulting in severe knee sprain 
on the right.  The appellant stated that he had an MRI by a 
private physician post service.

Treatment records from the Little Rock VA Medical Center for 
the period of May 1986 through December 1987 are negative for 
complaints or treatment for the lower extremities.

The Board observes that from December 1991 to May 1997 this 
case was not certified to the Board, and no correspondence 
was received from the appellant.  In May 1997, the appellant 
reiterated his desire for increase.

VARO subsequently received VA treatment records.  VA 
outpatient treatment entries dated March to May 1997 reflect 
that the appellant was seen for left knee complaints.  A VA 
hospital report dated April 1997 reflects that the appellant 
was admitted for ACL disruption of the left knee.  Diagnostic 
arthroscopy and ACL reconstruction were performed.  A VA 
treatment entry dated May 1997 reflects that the appellant 
complained of left calf pain, but there was no evidence of 
venous insufficiency or thrombosis.  A hand written medical 
statement from a VA physician noted that the appellant 
required left knee surgery with rehabilitation.

Associated with the claims folder is a Report of Contact from 
the Oakland, California, VARO, dated May 1997, which reflects 
that the appellant relocated to Oakland from Kentucky.

The appellant was notified at a Ward, Arkansas, address that 
he was scheduled for a VA examination on June 5, 1997.  A 
copy of this notice is associated with the claims folder.  
The appellant's representative, thereafter, requested that 
VARO reschedule the appellant for a VA examination in 
California as he missed the scheduled examination in 
Arkansas.

A June 1997 AMIE note in the record reflects that the VA bone 
examination was canceled  because the "vet. withdrew claim 
due to moving out of state."

In October 1995, the North Little Rock, Arkansas, VARO, 
received notice that the appellant sought transfer of his 
claims folder to Arkansas and reported his new address in 
Austin, Arkansas.

The appellant was scheduled for a VA examination at the 
Little Rock VAMC in December 1999.  A copy of the notice of 
the scheduled examination is not associated with the claims 
folder although we observe that a C & P Examination Worksheet 
clearly noted the appellant's new Austin, Arkansas, address.  
There is no returned mail associated with the claims folder 
and the appellant has not claimed good cause for his failure 
to report for this examination.

The law provides, generally, that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  In this case of an 
original or reopened claim, or claim for increase, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2000).

This regulation effectively precludes the Board, or VARO, 
from proceeding to adjudicate a claim on the merits if the 
claimant has failed to appear without good cause for the 
scheduled examination in connection with a claim for an 
increased rating, and requires consideration of the original 
claims based on the evidence of record.  In this case, 
because the appellant failed to report for the scheduled 
December 1998 VA examination without explanation, it may be 
said that his absence is without good cause.  In addition, it 
should be noted that no evidence has been presented to rebut 
the presumption that the appellant was properly informed of 
the date and time of the examination.  See Mason v. Brown, 8 
Vet.App. 44, 53-55 (1995).  Therefore, the claims for 
increase should be denied and the claims for service 
connection should be decided on the evidence of record, 
without further development.

However, the Board notes that VARO did not raise with the 
appellant the consequences of his failure to report for the 
VA examination or document any counseling of the appellant 
concerning the gravity of his failure to report.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (the Court) has held that, when the Board addresses an 
issue that has not been addressed by VARO, the Board must 
consider whether the appellant would be prejudiced by the 
Board's going forward on that tissue without first remanding 
for VARO to adjudicate the issue in the first instance.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  Due process means 
fundamental fairness.  Austin v. Brown, 6 Vet.App. 574, 551 
(1994).  Accordingly, the Board believes that proceeding at 
this time would be prejudice the appellant.  This is 
particularly so in light of new liberalizing legislation 
governing the development of claims, and requiring the VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate the claim or claims for a 
benefit.  See 38 U.S.C.A. § 5103A, "Veterans Claims 
Assistance Ace of 2000".

However, the appellant is reminded that the duty to assist 
claimants in the development of their claims is not a one-way 
street; but rather, claimants are expected to comply with 
reasonable requests for information.  See Wood v. Derwinski, 
1 Vet.App. 190 (1991); Wamhoff v. Brown, 8 Vet.App. 517, 522 
(1996)(if a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence).  The VA's attempt to assist the appellant has been 
frustrated in this case by his failure to report for the 
examination needed to produce evidence essential to his 
claims.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to VARO for the following action:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for his lower extremities 
(i.e., the knees and tibias) since 
service discharge.  This request should 
be sent to his last known address of 
record.

After securing the necessary 
authorization, where necessary, VARO 
should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder, 
including records of any reported 
treatment from VA Medical Centers located 
in Arkansas and California.  All attempts 
to obtain the medical evidence reported 
by the appellant should be documented and 
associated with the claims folder.

2.  The appellant should be scheduled for 
a comprehensive VA orthopedic examination 
of the knees and tibias by a qualified 
examiner.  A copy of the notice of this 
examination should be associated with the 
claims folder.

The claims folder must be reviewed prior 
to the examination along with a copy of 
this remand.  All appropriate tests 
deemed necessary should be conducted and 
all clinical findings should be reported 
in detail.  

Regarding the knees, the examiner should 
identify all abnormal pathology and 
indicate whether or not it is as likely 
as not, for each knee, it is related to 
either the appellant's service-connected 
tibia disorder, or the contusion 
sustained from a jeep accident in 
service, or any other identifiable in-
service disease or injury.  Also, the 
examiner shoulder indicate whether or not 
the appellant's service-connected tibia 
disorder (residuals of stress fracture) 
aggravates any knee condition shown; if 
so, the examiner must state the nature of 
the aggravation.

Regarding the tibias, the examiner should 
identify all residuals of stress fracture 
to the right and left tibias.  It should 
be indicated whether or not these 
residuals affect the appellant's ability 
to perform the normal working movements 
of the body with normal excursion, 
strength, speed, coordination and 
endurance; if so, this  should be 
described, along with the degree, if any, 
of functional loss due to pain.  
38 C.F.R. § 4.40.  It should be indicated 
whether or not any residual disability 
shown causes more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

A complete rationale for all opinions 
expressed must be provided.

3.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
Veterans Law Judge
	 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


